COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ALONSO ISRRAEL ROEL,                           §            No. 08-19-00243-CR

                       Appellant,                §              Appeal from the

  v.                                             §        Criminal District Court No. 1

  THE STATE OF TEXAS,                            §          of El Paso County, Texas

                       State.                    §            (TC# 20180D05402)

                                              §
                                            ORDER

       The Court GRANTS Angie Morales’ request for an extension of time within which to file

the Reporter’s Record until February 8, 2020. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Angie Morales, Official Court Reporter for Criminal District

Court No. 1 for El Paso County, Texas, prepare the Reporter’s Record and forward the same to

this Court on or before February 8, 2020.

       IT IS SO ORDERED this 13th day of January, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.